Citation Nr: 0911978	
Decision Date: 03/31/09    Archive Date: 04/08/09

DOCKET NO.  07-31 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1953 
to September 1956.
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

In October 2008, the Board remanded the Veteran's claims for 
additional evidentiary development to include reviewing newly 
available records and providing a new examination.  The 
records were reviewed and a new examination was provided, the 
report of which is of record.  Therefore the Board determines 
that the issues are ready for appellate review.


FINDINGS OF FACT

1.  The competent evidence fails to demonstrate that the 
Veteran's hearing loss is related to his active duty service.

2.  The competent evidence fails to demonstrate that the 
Veteran's tinnitus is related to active duty service.


CONCLUSIONS OF LAW

1.  Hearing loss was not incurred in or aggravated by active 
duty service and service incurrence may not be presumed.  38  
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107(b) (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2008).

2.  Tinnitus was not incurred in or aggravated by active duty 
service.  38  U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 
C.F.R. § 3.303 (2008).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of (1) the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
and (3) which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159 (2008); see also 73 Fed. Reg. 23,353-6 (April 
30, 2008) (codified at 38 C.F.R. § 3.159 (May 30, 2008)).  
See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  

After careful review of the claims file, the Board finds that 
the letter dated in June 2005 fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1) (2008); Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In this regard, this letter advised the Veteran 
what information and evidence was needed to substantiate the 
claim decided herein.  This letter also requested that the 
Veteran provide enough information for the RO to request 
records from any sources of information and evidence 
identified by the Veteran, as well as what information and 
evidence would be obtained by VA, namely, records like 
medical records, employment records, and records from other 
Federal agencies.  

The Board observes that the June 2005 letter was sent to the 
Veteran prior to the November 2005 rating decision.  The VCAA 
notice with respect to the elements addressed in this letter 
was therefore timely.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  In this regard, the notice provided in the 
June 2005 letter complied with the requirements of 38 
U.S.C.A. § 5103(a), and 38 C.F.R. § 3.159(b) (2008).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Although no such notice was provided to the 
Veteran, the Board has concluded that the preponderance of 
the evidence is against the Veteran's claims.  Therefore, any 
questions as to the appropriate disability rating or 
effective date to be assigned have been rendered moot.

Therefore the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the Veteran that any additional 
information or evidence in needed.

The Board finds that VA has also fulfilled its duty to assist 
the Veteran in making reasonable efforts to identify and 
obtain relevant records in support of the Veteran's claims 
and providing a VA examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2007).  In this regard, 
the Veteran's service treatment records, VA treatment 
records, and private treatment records are associated with 
the claims folder.  

The Board recognizes a duty to provide a VA examination when 
the record lacks evidence to decide the Veteran's claim and 
there is evidence of (1) a current disability, (2) an in-
service event, injury, or disease, and (3) some indication 
that the claimed disability may be associated with the 
established event, injury, or disease.  38 C.F.R. § 
3.159(c)(4)(i) (2007); see also McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  The Veteran was afforded audiological 
examinations in October 2005 and November 2008 which both 
included a nexus opinion.

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the Veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2008).  As a general matter, service connection for a 
disability on the basis of the merits of such a claim 
requires (1) the existence of a current disability; (2) the 
existence of the disease or injury in service, and; (3) a 
relationship or nexus between the current disability and any 
injury or disease during service.  Cuevas v. Principi, 3 Vet. 
App. 542 (1992).  That an injury occurred in service alone is 
not enough; there must be chronic disability resulting from 
that injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2008).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. 
§ 3.303(d) (2008).

Certain chronic disabilities, such as organic diseases of the 
nervous system, are presumed to have been incurred in service 
if manifest to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under 
Secretary for Health determined that it was appropriate to 
consider high frequency sensorineural hearing loss an organic 
disease of the nervous system and therefore a presumptive 
disability.

Where the determinative issue involves a medical diagnosis or 
causation, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet. App. 91 (1993).  This burden typically 
cannot be met by lay testimony because lay persons are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  However, lay persons can 
provide an eye-witness account of a Veteran's visible 
symptoms.  See, e.g., Caldwell v. Derwinski, 1 Vet. App. 466, 
469 (1991) (competent lay evidence concerning manifestations 
of a disease may form the basis for an award of service 
connection where a claimant develops a chronic disease within 
a presumptive period but has no in-service diagnosis of such 
disease).




I.  Hearing Loss

The Veteran contends that he suffered acoustic trauma during 
his military service that has caused his current bilateral 
hearing loss.  He specifically contends that he was exposed 
to loud noises while working with rifles and artillery fire 
while in the military service.

For purposes of applying VA laws, impaired hearing is 
considered a disability when the auditory threshold in any of 
the frequencies 500, 1000, 2000, 3000, and 4000 Hertz (Hz) is 
40 decibels (dB) or greater; or when the auditory thresholds 
for at least three of the frequencies 500, 1000, 2000, 3000, 
and 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2007). 

The medical evidence of record reveals that there is a 
current diagnosis of a hearing disability.  According to the 
November 2008 audiological examination, the Veteran has 
moderate sloping to profound sensorineural hearing loss for 
the right ear and a mild sloping to profound sensorineural 
hearing loss for the left ear with all auditory thresholds 
exceeding 26 decibels in all frequencies bilaterally.  Thus 
the Board concludes that the Veteran has a current disability 
according to the definition of impaired hearing under 38 
C.F.R. § 3.385 (2008).  

After a careful review of the record, the Board concludes 
that the competent evidence of record, however, does not 
demonstrate that the Veteran's bilateral hearing loss is 
related to his military service.  The Veteran's service 
treatment records do not indicate that the Veteran suffered 
hearing loss while on active duty.  The Veteran's separation 
examination indicated that the Veteran's hearing was within 
normal limits bilaterally.  In addition the March 1959 
medical examination report given when the Veteran was 
transferred to reserve status also indicates that the 
Veteran's hearing was within normal limits.  The report of 
medical history associated with the March 1959 examination 
also does not indicate that the Veteran had hearing problems. 

There is, in addition,  no competent medical evidence shortly 
after service separation which indicates that the Veteran's 
hearing had become impaired.  The Veteran has not indicated 
that he had treatment for hearing problems since separation 
from service.  There is a private audiological examination 
from May 1977 that indicates that the Veteran suffers from 
bilateral hearing loss; it is the first recorded medical 
evidence of the Veteran's hearing loss.  

At the November 2008 VA audiological examination, the 
examiner notes that while the Veteran does have a current 
diagnosis of hearing loss, it is less likely than not a 
result of the Veteran's military noise exposure.  The October 
2005 VA examiner also reached this conclusion.  The Veteran 
claims in the November 2008 VA audiological examination that 
he had suffered from hearing loss during and since service.  
The Veteran also states that he had no significant noise 
exposure either occupationally or recreationally following 
service.  The Board acknowledges the Veteran's statements, 
but notes that even giving the Veteran the benefit of the 
doubt, the first contemporaneous evidence of hearing loss is 
in 1977, which the Board notes is more than 20 years after 
separation from service.

In addition to a lack of competent evidence providing any 
link between the Veteran's bilateral hearing loss and his 
military service, the Board finds that the approximately 21 
year lapse in time between the Veteran's active service and 
the first contemporaneous complaints of hearing loss weighs 
against the Veteran's claim.  The Board may, and will, 
consider in its assessment of a service connection the 
passage of a lengthy period of time wherein the Veteran has 
not complained of the malady at issue.  See Maxson v. West, 
12 Vet. App. 453, 459 (1999), aff'd sub nom.  Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey 
v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc).

Hearing loss is not shown within one year of service 
discharge.  Therefore, presumptive service connection in not 
warranted.  

The Board observes that the Veteran has reported acoustic 
trauma in the military when he was exposed to loud noises 
associated with rifles and artillery fire.  The Veteran is 
competent to describe the nature and extent of his in-service 
noise exposure, see 38 C.F.R. § 3.159(a)(2); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Therefore, the Board may 
accept the Veteran's testimony regarding the occurrence of 
exposure to acoustic trauma in service.  However, such 
evidence is not sufficient to demonstrate hearing loss. 

Finally, while the Veteran as a lay person is competent to 
provide evidence regarding injury and symptomatology, he is 
not competent to provide evidence regarding diagnosis, 
including the severity of a disease or disorder, or etiology.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Only a 
medical professional can provide evidence of a diagnosis or 
etiology of a disease or disorder.  Thus, the Veteran's 
statements are afforded no probative value with respect to 
the medical question of whether his hearing loss is related 
to service.

Therefore, while the Board acknowledges that the Veteran is 
currently diagnosed with hearing loss, there is no indication 
of hearing loss during service.  In addition, after 
considering the length of time between service and post-
service complaints of bilateral hearing loss, as well as the 
negative nexus opinions of the VA examiners, the Board finds 
that the preponderance of the evidence is against the 
Veteran's claim of service connection for bilateral hearing 
loss.  Consequently, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

II.  Bilateral Tinnitus

In addition to bilateral hearing loss, the Veteran also 
asserts that he is entitled to service connection for 
tinnitus caused by in-service noise exposure.  He contends 
that he first experienced tinnitus occasionally while in 
service which has continued with an increase in frequency to 
the present day.  However, after careful consideration of the 
evidence of record, the Board finds that a preponderance of 
the evidence is against awarding service connection for 
tinnitus.

The Board has already determined that the Veteran was exposed 
to acoustic trauma in service.  However, acoustic trauma 
sustained in service, in and of itself, is not considered a 
disability for VA purposes; i.e. warranting service 
connection or compensation.  The Veteran did not complain of 
tinnitus during service; hence, there is no evidence of a 
diagnosis, treatment, or complaint in his service treatment 
records.  Thus, the more critical question turns upon whether 
claimed tinnitus is etiologically related to service.

With respect to the Veteran's claimed tinnitus, the Board 
acknowledges that the Veteran is currently diagnosed with 
tinnitus.  However there is no competent evidence indicating 
that the Veteran's current diagnosis can be related to the 
Veteran's military service.  The Court has determined that, 
particularly with respect to claims for tinnitus, the Veteran 
is competent to present evidence of continuity of 
symptomatology.  See Charles v. Principi, 16 Vet. App. 370, 
374-75 (2002).  The Veteran's contentions, however, remain 
subject to a Board analysis of credibility.  See Hayes v. 
Brown, 5 Vet. App. 60, 69-70 (1993), citing Wood v. 
Derwinski, 1 Vet. App. 190, 192-193 (1992).  For the reasons 
discussed below, the Board finds that the Veteran's 
assertions regarding the chronicity and continuity of 
tinnitus since service are not shown to be credible.

In this regard, the Board notes that the November 2008 
audiological examination, the examiner states that the 
Veteran's current tinnitus is less likely as not a result of 
his military noise exposure.  The October 2005 VA examiner 
also reached this conclusion.  The examiner notes, in making 
this determination that the Veteran does not claim to have 
had problems with tinnitus while in service.  In addition, 
upon review of the record, the Board notes that the earliest 
indication of tinnitus is at the October 2005 VA audiological 
examination.  Previously, on private examination reports 
dating from 1977 to 1991, it is noted that the Veteran does 
not suffer from ringing in his ears.  This is objective 
evidence against chronicity.  

Therefore, the Veteran's lay assertions of continuity of 
symptomatology are entirely uncorroborated by any objective 
evidence of chronicity or continuity of symptomatology of 
tinnitus after service.  See 38 C.F.R. § 3.303(b) (2008).  As 
discussed herein, neither the service separation examination 
report, nor any post-service evidence shows any indication of 
tinnitus or complaints of ringing in the ears until October 
2005, almost fifty years after the Veteran left active 
military service.  This gap in the evidentiary record 
preponderates strongly against this claim on the basis of 
continuity of symptomatology.  See Mense v. Derwinski, 1 Vet. 
App. 354 (1991).

With regard to the almost fifty year evidentiary gap in this 
case between active service and the earliest contemporaneous 
evidence of tinnitus, the Board notes that it may, and will, 
consider in its assessment of a service connection the 
passage of a lengthy period of time wherein the Veteran has 
not complained of the maladies at issue.  See Maxson v. West, 
12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc).  
This absence of contemporaneous evidence constitutes negative 
evidence tending to disprove the claim that the Veteran had 
an injury in service which resulted in chronic disability or 
persistent symptoms thereafter.  See Forshey v. West, 12 Vet. 
App. 71, 74 (1998), aff'd sub nom.  Forshey v. Principi, 284 
F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the definition 
of evidence encompasses "negative evidence" which tends to 
disprove the existence of an alleged fact); see also 38 
C.F.R. § 3.102 (2007) (noting that reasonable doubt exists 
because of an approximate balance of positive and "negative" 
evidence).

The Board acknowledges, and has no reason to doubt, the 
Veteran's assertion that he was exposed to acoustic trauma in 
service.  However, the Board finds that contemporaneous 
evidence from the Veteran's military service which reveal no 
tinnitus on separation to be far more persuasive than the 
Veteran's own recent assertions to the effect that he had 
tinnitus in service.  See Curry v. Brown, 7 Vet. App. 59, 68 
(1994) (contemporaneous evidence has greater probative value 
than history as reported by the Veteran).  Such records are 
more reliable, in the Board's view, than the Veteran's 
unsupported assertion of events now over four decades past.

In this case, no probative competent evidence exists of a 
relationship between currently diagnosed tinnitus and any 
continuity of symptomatology asserted by the Veteran.  
Rather, the competent evidence of record preponderates 
against a finding that the Veteran has tinnitus related to 
service or any incident thereof, and accordingly service 
connection for tinnitus must be denied.  38 U.S.C.A. §§ 1110, 
1131, 5107; 38 C.F.R. § 3.303 (2008).  As a preponderance of 
the evidence is against the Veteran's claim of service 
connection for tinnitus, the benefit-of-the-doubt doctrine is 
inapplicable.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


